861 F.2d 264Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kauko H. KOKKONEN, Plaintiff-Appellant,v.Democratic National Committee Chairman, Paul G. KIRK, Jr.;Maryland State Administrative Board of Election LawsAdministrator, Gene M. Raynor;  Attorney General for theState of Maryland, J. Joseph Curran, Defendants-Appellees.
No. 88-2129.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 31, 1988.Decided:  Oct. 25, 1988.

Kauko H. Kokkonen, appellant pro se.
Lee Baylin, George A. Nolson (Piper & Marbury);  Jack Schwartz (Office of the Attorney General of Maryland);  John F. Dienelt, Robert S. Carroll (Reed, Smith, Shaw & McClay), for appellees.
Before DONALD RUSSELL and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Kauko H. Kokkonen appeals from the district court's order dismissing his suit challenging the Democratic National Party's Equal Division Rule for failure to state a claim upon which relief could be granted.  Our review of the record and the district court's opinion discloses that this appeal is without merit in light of this Court's opinion in Bachur v. Democratic National Party, 836 F.2d 837 (4th Cir.1987).  Accordingly, we affirm on the reasoning of the district court.  Kokkonen v. Democratic National Committee, C/A No. 88-676 (D.Md. June 20, 1988).


2
We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
AFFIRMED.